DETAILED ACTION
1.	Applicant's amendments and remarks submitted on January 1, 2021 have been entered. Claim 1 has been amended. Claims 21-24 have been added. Claims 1-10 and 18-24 are still pending on this application, with claims 1, 3-10 and 21-24 being rejected, claim 2 being objected to and claims 18-20 being allowed. All new grounds of rejection were necessitated by the amendments to claim 1 and new claims 21-24. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 24 limits the headset as further comprising “an elongated magnetic element” disposed on the second engagement surface on the second headband member. It is unclear if this limitation is meant to be in addition to the magnetic element previously recited in line 15 of parent claim 21, or if it is meant to further limit the magnetic element of the parent claim. For the 
6.	Claim 24 further recites the limitation “the bar element” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	Claims 1, 3-8, 10 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Application CN 106331926 A to Shi et al. (“Shi”) in view of US Patent Pub No 2012/0319808 A1 to Fullerton et al. (“Fullerton”).
As to claim 1, Shi discloses headset, comprising: a speaker housing configured to be placed over a user's ear (sound unit 3, see figure 8); a headband connected to the speaker housing (headband 2, see figure 8), the headband comprising a first headband member having a first engagement surface, and a second headband member having a second engagement surface, the second engagement surface disposed for translational movement relative to the first engagement surface of the first member along a line of adjustment to change a length of the headband (headband with adjustable earphone connection structure 1, see figures 1-2 and 8; pg. 1, ¶ 0004 and pg. 5, ¶ 0031 of English translation); a guide to confine relative movement of the first headband member and the second headband member to translational motion along the line of adjustment (sliding rail 12, see pg. 5, ¶ 0031; pg. 6, ¶ 0033).
Shi further discloses magnetic elements in the form of a plurality of magnets 14 and iron based arm 11 that magnetically attract (see figures 1-2; pg. 5, ¶ 0031; pg. 6, ¶ 0033, ¶ 0035), but 
Fullerton discloses a magnetic attachment system, with a plurality of magnetic elements positioned corresponding to desired spatial force functions based on the magnets aligning with complementary or mirror images (see figures 4a-10; pg. 1, ¶ 0006; pgs. 4-5, ¶ 0088 - ¶ 0089), wherein full alignment corresponds to peak attraction, and a release force is caused when magnets are misaligned (see figures 9-10; pgs. 5-6, ¶ 0092, ¶ 0094, ¶ 0096 - ¶ 0097).
Shi and Fullerton are analogous art because they are both drawn to magnetic attachment devices and systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the magnetic attachment as taught by Fullerton in the device with an adjustable magnetic attachment as taught by Shi. The motivation would have been to provide a magnetic attachment system that can achieve a precise alignment at various positions with peak spatial attraction and thereby provide more control in the setting of said positions via relative movement between two magnetic objects (Fullerton pgs. 4-5, ¶ 0088).
As to claim 3, Shi in view of Fullerton further discloses including a non-magnetic spacer disposed between the first and second engagement surfaces (Shi pg. 2, ¶ 0010 of English translation; Fullerton inactive intermediate layer, see pg. 11, ¶ 0139).  
As to claim 4, Shi in view of Fullerton further discloses wherein the magnetic elements comprise an elongated magnetic strip disposed along the line of adjustment on the first headband Fullerton figures 11a-l1d; pg. 2, ¶ 0029).  
As to claim 5, Shi in view of Fullerton further discloses wherein one or more of the magnetic elements comprise a patterned magnetic film fixed on the first member having north and south poles in a pattern proximal to the first engagement surface (Fullerton figures 23-27b; pg. 10, ¶ 0128).  
As to claim 6, Shi in view of Fullerton further discloses wherein one or more of the magnetic elements comprise a ferromagnetic element (Fullerton pg. 2, ¶ 0012).  
As to claim 7, Shi in view of Fullerton further discloses including a non-magnetic spacer disposed for frictional contact with the first and second engagement surfaces, the spacer comprising low friction material (Fullerton inactive intermediate layer, see pg. 10, ¶ 0130; pg. 11, ¶ 0139).  
As to claim 8, Shi in view of Fullerton further discloses wherein the first headband member has a distal end coupled to the speaker housing, and a proximal end including the first engagement surface (Shi figure 8).  
As to claim 10, Shi in view of Fullerton further discloses wherein the magnetic flux is an attracting force in some relative positions of the first and second headband members and a repelling force in at least one other relative position (Fullerton figures 9-10; pgs. 4-5, ¶ 0088 - ¶ 0089).  
As to claim 21, Shi discloses a headset, comprising: a speaker housing (sound unit 3, see figure 8); a headband connected to the speaker housing (headband 2, see figure 8), the headband comprising a first headband member having a first engagement surface, and a second headband member having a second engagement surface, the second engagement surface disposed for 
Shi further discloses magnetic elements in the form of a plurality of magnets 14 and iron based arm 11 that magnetically attract (see figures 1-2; pg. 5, ¶ 0031; pg. 6, ¶ 0033, ¶ 0035), but does not expressly disclose a first plurality of magnetic elements on the first headband member, and arranged with a magnetic pole proximal to the first engagement surface and an opposite magnetic pole distal from the first engagement surface, and wherein the poles of the magnetic elements proximal to the first engagement surface are disposed in a first pattern corresponding to detent positions in a plurality of detent positions along the line of adjustment; and a magnetic element disposed at a position on the second engagement surface on the second headband member, and arranged with a magnetic pole proximal to the second engagement surface and an opposite magnetic pole distal from the second engagement surface are disposed to maintain in combination with the guide, the second headband member at one of the plurality of detent positions of the first pattern.  
Fullerton discloses a magnetic attachment system, with a plurality of magnetic elements arranged with proximal and distal magnetic poles, the elements being arranged in a pattern where one of the poles in said elements is positioned to engage another magnetic element in a way corresponds with desired spatial force functions based on the magnetic poles aligning with complementary or mirror images (see figures 4a-10; pg. 1, ¶ 0006; pgs. 4-5, ¶ 0084 - ¶ 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the magnetic attachment as taught by Fullerton in the device with an adjustable magnetic attachment as taught by Shi. The motivation would have been to provide a magnetic attachment system that can achieve a precise alignment at various positions with peak spatial attraction and thereby provide more control in the setting of said positions via relative movement between two magnetic objects (Fullerton pgs. 4-5, ¶ 0088).
As to claim 22, Shi in view of Fullerton further discloses including a second magnetic element on the second engagement surface at a position spaced along the line of adjustment from the first mentioned magnetic element on the second engagement surface on the second headband member (Fullerton figures 5-10; pgs. 4-5, ¶ 0088).  
As to claim 23, Shi in view of Fullerton further discloses wherein the first plurality of magnetic elements have ends proximal to the first engagement surface that are elongated in a direction orthogonal to the line of adjustment; and the magnetic element disposed at a position on the second engagement surface has an end proximal to the second engagement surface elongated in a direction orthogonal to the line of adjustment (Fullerton poles aligned orthogonal to engagement surfaces, see figures 4a-10). 
As to claim 24, Shi in view of Fullerton further discloses including an elongated magnetic element extending along the line of adjustment, disposed at a position on the second engagement surface on the second headband member, and arranged with a magnetic pole proximal to the second engagement surface and an opposite magnetic pole distal from the second engagement surface, and wherein the respective magnetic poles of the bar magnet element and the elongated magnetic element proximal to the second engagement surface are disposed in a second pattern to maintain the second headband member at one of the plurality of detent positions of the first pattern (Fullerton magnetic elements with poles aligned orthogonal to engagement surfaces, see figures 11a-l1d; pg. 2, ¶ 0029; pgs. 4-5, ¶ 0088).  

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Fullerton and further US Patent Pub No 2018/0213313 A1 to Andrikowich et al. (“Andrikowich”).
As to claim 9, Shi in view of Fullerton discloses the headset of claim 1.
Shi in view of Fullerton does not disclose including a microphone boom connected to the speaker housing by an adjustable magnetic coupler for angular adjustment of the microphone boom.  
Andrikowich discloses a headset, and further discloses a microphone in the form of a microphone boom that is attached to the headset via an adjustable magnetic coupler (see figures 1A-2; pg. 1, ¶ 0001, ¶ 0016).
Shi in view of Fullerton and Andrikowich are analogous art because they are drawn to headset devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a microphone boom as taught by Andrikowich in the device as taught by Shi in view of Fullerton. The motivation would have been to provide the headset with a microphone for voice input pickup that can be adjusted with precise magnetic positioning, as well as activated or deactivated based on position (Andrikowich pg. 2, ¶ 0038).

Allowable Subject Matter
9.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 18-20 are allowed.

Response to Arguments
11.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABRINA DIAZ/Examiner, Art Unit 2652 

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652